                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF INDIANA
                                    FORT WAYNE DIVISION

Jody G1.,                                           )
                                                    )
        Plaintiff,                                  )
                                                    )
   v.                                               )     CIVIL NO. 1:18cv200
                                                    )
NANCY A. BERRYHILL, Acting                          )
Commissioner of Social Security,                    )
                                                    )
        Defendant.                                  )

                                        OPINION AND ORDER

        This matter is before the court for judicial review of a final decision of the defendant

Commissioner of Social Security Administration denying Plaintiff's application for Disability

Insurance Benefits (DIB), as provided for in the Social Security Act. Section 205(g) of the Act

provides, inter alia, "[a]s part of his answer, the [Commissioner] shall file a certified copy of the

transcript of the record including the evidence upon which the findings and decision complained

of are based. The court shall have the power to enter, upon the pleadings and transcript of the

record, a judgment affirming, modifying, or reversing the decision of the [Commissioner], with

or without remanding the case for a rehearing." It also provides, "[t]he findings of the

[Commissioner] as to any fact, if supported by substantial evidence, shall be conclusive. . . ." 42

U.S.C. §405(g).

        The law provides that an applicant for DIB must establish an "inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to last for a continuous period of no less than 12 months. . . ."



        1
            For privacy purposes, Plaintiff’s full name will not be used in this Order.
42 U.S.C. §416(i)(1); 42 U.S.C. §423(d)(1)(A). A physical or mental impairment is "an

impairment that results from anatomical, physiological, or psychological abnormalities which are

demonstrable by medically acceptable clinical and laboratory diagnostic techniques." 42 U.S.C.

§423(d)(3). It is not enough for a plaintiff to establish that an impairment exists. It must be

shown that the impairment is severe enough to preclude the plaintiff from engaging in substantial

gainful activity. Gotshaw v. Ribicoff, 307 F.2d 840 (7th Cir. 1962), cert. denied, 372 U.S. 945

(1963); Garcia v. Califano, 463 F.Supp. 1098 (N.D.Ill. 1979). It is well established that the

burden of proving entitlement to disability insurance benefits is on the plaintiff. See Jeralds v.

Richardson, 445 F.2d 36 (7th Cir. 1971); Kutchman v. Cohen, 425 F.2d 20 (7th Cir. 1970).

       Given the foregoing framework, "[t]he question before [this court] is whether the record

as a whole contains substantial evidence to support the [Commissioner’s] findings." Garfield v.

Schweiker, 732 F.2d 605, 607 (7th Cir. 1984) citing Whitney v. Schweiker, 695 F.2d 784, 786

(7th Cir. 1982); 42 U.S.C. §405(g). "Substantial evidence is defined as 'more than a mere

scintilla. It means such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.'" Rhoderick v. Heckler, 737 F.2d 714, 715 (7th Cir. 1984) quoting

Richardson v. Perales, 402 U.S. 389, 401, 91 S.Ct. 1410, 1427 (1971); see Allen v. Weinberger,

552 F.2d 781, 784 (7th Cir. 1977). "If the record contains such support [it] must [be] affirmed,

42 U.S.C. §405(g), unless there has been an error of law." Garfield, supra at 607; see also

Schnoll v. Harris, 636 F.2d 1146, 1150 (7th Cir. 1980).

       In the present matter, after consideration of the entire record, the Administrative Law

Judge (“ALJ”) made the following findings:

       1.      The claimant meets the insured status requirements of the Social Security Act


                                                 2
     through March 31, 2017.

2.   The claimant has not engaged in substantial gainful activity since March 10, 2014,
     the alleged onset date (20 CFR 404.1571 et seq., and 416.971 et seq.).

3.   The claimant has the following severe impairments: ACL tear of the right knee -
     status post repair surgery; torticollis/cervical and lumbar spine pain; tendonitis of
     the left shoulder, elbow, and wrist/bursitis of the left shoulder; occipital neuralgia;
     headaches; morbid obesity; major depressive disorder; bipolar II disorder; anxiety
     disorder/social anxiety; agoraphobia; posttraumatic stress disorder (PTSD); panic
     disorder; generalized anxiety disorder; intermittent explosive disorder; and
     cannabis abuse (20 CFR 404.1520(c) and 416.920(c)).

4.   The claimant does not have an impairment or combination of impairments that
     meets or medically equals the severity of one of the listed impairments in 20 CFR
     Part 404, Subpart P, Appendix 1 (20 CFR 404.1520(d), 404.1526, 416.920(d),
     416.925 and 416.926).

5.   After careful consideration of the entire record, the undersigned finds that the
     claimant has the residual functional capacity to perform light work, as defined in
     20 CFR 404.1567(b) and 416.967(b), except that she is limited to occasional
     operation of foot controls on the right; is limited to occasional overhead reaching
     bilaterally; is limited to occasional climbing of ramps and stairs; cannot climb
     ladders, ropes, or scaffolds; is limited to occasional balancing, stooping, kneeling,
     crouching, and crawling; is limited to repetitive tasks, but not at a production rate
     pace, such as assembly line work; is limited to simple, work-related decisions; is
     limited to occasional interaction with supervisors and co-workers; cannot interact
     with the public; and is limited to occasional changes in a routine work setting.

6.   The claimant is unable to perform any past relevant work (20 CFR 404.1565 and
     416.965).

7.   The claimant was born on September 21, 1971 and was 42 years old, which is
     defined as a younger individual age 18-49, on the alleged disability onset date (20
     CFR 404.1563 and 416.963).

8.   The claimant has a limited education and is able to communicate in English (20
     CFR 404.1564 and 416.964).

9.   Transferability of job skills is not material to the determination of disability
     because using the Medical-Vocational rules as a framework supports a finding
     that the claimant is “not disabled.” whether or not the claimant has transferable
     job skills (See SSR 82-41 and 20 CFR Part 404, Subpart P, Appendix 2).


                                        3
       10.      Considering the claimant’s age, education, work experience, and residual
                functional capacity, there are jobs that exist in significant numbers in the national
                economy that the claimant can perform (20 CFR 404.1569. 404.1569(a), 416.969,
                and 416.969(a)).

       11.      The claimant has not been under a disability, as defined in the Social Security Act,
                from March 10, 2014, through the date of this decision (20 CFR 404.1520(g) and
                416.920(g)).

(Tr. 82- 91).

       Based upon these findings, the ALJ determined that Plaintiff was not entitled to disability

insurance benefits. The ALJ’s decision became the final agency decision when the Appeals

Council denied review. This appeal followed.

       Plaintiff filed her opening brief on December 21, 2018. On March 22, 2019 the

defendant filed a memorandum in support of the Commissioner’s decision. Plaintiff has declined

to file a reply. Upon full review of the record in this cause, this court is of the view that the ALJ’s

decision should be remanded.

       A five step test has been established to determine whether a claimant is disabled. See

Singleton v. Bowen, 841 F.2d 710, 711 (7th Cir. 1988); Bowen v. Yuckert, 107 S.Ct. 2287, 2290-

91 (1987). The United States Court of Appeals for the Seventh Circuit has summarized that test

as follows:

                The following steps are addressed in order: (1) Is the claimant
                presently unemployed? (2) Is the claimant's impairment "severe"?
                (3) Does the impairment meet or exceed one of a list of specific
                impairments? (4) Is the claimant unable to perform his or her
                former occupation? (5) Is the claimant unable to perform any other
                work within the economy? An affirmative answer leads either to
                the next step or, on steps 3 and 5, to a finding that the claimant is
                disabled. A negative answer at any point, other than step 3, stops
                the inquiry and leads to a determination that the claimant is not
                disabled.


                                                  4
Nelson v. Bowen, 855 F.2d 503, 504 n.2 (7th Cir. 1988); Zalewski v. Heckler, 760 F.2d 160, 162

n.2 (7th Cir. 1985); accord Halvorsen v. Heckler, 743 F.2d 1221 (7th Cir. 1984). From the nature

of the ALJ's decision to deny benefits, it is clear that Step 5 was the determinative inquiry.

       In support of remand, Plaintiff first argues that the ALJ erred in not incorporating

limitations from all her medically determinable impairments, both severe and non-severe, into the

RFC, and erred in not considering the combined impact thereof. Specifically, Plaintiff claims that

the ALJ’s hypothetical and RFC did not account for her limitations in concentration, persistence,

and pace, contrary to the principles set forth in Yurt v. Colvin, 758 F.3d. 850 (7thCir. 2014).

       At step two of the five-step sequential evaluation process, an ALJ must determine

whether a claimant’s impairments are “severe,” and at step three, whether those impairments

meet or medically equal a listing. See 20 C.F.R. §§ 404.1520(c), 404.1520(d), 404.1525,

404.1526, 416.920(c), 416.920(d), 416.925, 416.926. The Agency follows a “special technique”

for evaluating mental impairments. In contemplating steps two and three, the ALJ assesses the

claimant’s degree of functional limitation in four broad functional areas – understanding,

remembering, and applying information; interacting with others; concentrating, persisting, or

maintaining pace; and adapting or managing themselves. 20 C.F.R. §§ 404.1520a(c)(3),

416.920a(c)(3). If the claimant’s degree of limitation is rated “in the first three functional areas

as ‘none’ or ‘mild’ and ‘none’ in the fourth area,” then the mental impairment is typically found

not severe. 20 C.F.R. §§ 404.1520a(d)(1), 416.920a(d)(1). If the claimant’s mental impairment is

severe, the agency will determine whether it meets or equals a listed impairment. Id. If the

claimant’s mental impairment is severe, but does not meet or equal a listing, the agency assesses

the claimant’s RFC. 20 C.F.R. §§ 404.1520a(d)(3), 416.920a(d)(3).


                                                  5
       As relevant here, at step three of the sequential evaluation process, the ALJ found that

Plaintiff had moderate difficulties with regard to concentration, persistence, or pace (Tr. 84).

The ALJ noted that Plaintiff had mental impairments including major depressive disorder, bipolar

II disorder, anxiety disorder/social anxiety, agoraphobia, posttraumatic stress disorder (PTSD),

panic disorder, generalized anxiety disorder, intermittent explosive disorder, and cannabis abuse

(Tr. 87). The ALJ also noted that in March of 2015, Plaintiff had a psychological consultative

examination with Dr. Boen, where she reported that she was applying for disability benefits

primarily due to PTSD, panic attacks, anxiety, and depression (Tr. 87). The ALJ stated that Dr.

Boen’s mental status examination revealed that Plaintiff was able to recall three objects

immediately and in five minutes, she was alert and oriented to all spheres, her affect was nervous

with paranoid ideation in her thought form, she cried off and on throughout the exam, her

consciousness was normal, and there was mild impairment in concentration (Tr. 87, 644-645).

The ALJ also noted that Dr. Boen found that Plaintiff’s short term memory was mildly below

normal, her long term memory was normal, her intelligence and fund of information were normal,

and she displayed normal insight. Id. The ALJ summarized that Dr. Boen’s findings supported his

determination that Plaintiff had only moderate limitations in concentration, persistence or pace,

because while Dr. Boen determined that Plaintiff’s thought form contained paranoid ideation, she

was nevertheless alert and oriented to all spheres, her concentration was mildly below normal, her

insight was normal, and her immediate recall was normal (Tr. 84, 644-645).

       The ALJ also noted that Plaintiff engaged in a variety of daily and public activities that

perhaps indicated a greater level of functioning than alleged (Tr. 87). For example, the ALJ noted

that Plaintiff reported that she engaged in public activities such as going shopping by herself and


                                                 6
visiting the nail salon, going to the Fort Wayne Zoo, attending her daughter’s bridal shower and a

family reunion, attending her daughter’s rehearsal dinner and wedding, and being gone for about

one month with her boyfriend (Tr. 87, 662, 952, 958, 1245). The ALJ also noted that Plaintiff

testified that her psychiatric medications were helpful (Tr. 87, 136-137).

        Before moving to step four of the sequential evaluation process, the ALJ evaluated

Plaintiff’s RFC and found she could perform medium work, and perform simple, routine, and

repetitive tasks, but not at a production rate pace, such as assembly line work (Tr. 85). Further,

the ALJ determined that Plaintiff was limited to simple, work-related decisions and occasional

changes in a routine work setting; occasional interaction with supervisors and co-workers; and,

could not interact with the public (Tr. 85). At the administrative hearing, the ALJ asked the VE

to consider a hypothetical question derived from the RFC finding, regarding an individual who

could perform simple, routine, and repetitive tasks, but not at a production rate pace, such as

assembly line work; was limited to simple, work-related decisions; occasional changes in a

routine work setting; occasional interaction with supervisors and co- workers; and, could not

interact with the public (Tr. 174).

        Plaintiff argues that the ALJ’s RFC assessment, which she states limited her to simple

tasks and decisions, and to routine changes in the work setting, did not fully account for or

encompass her deficiencies in concentration, persistence, or pace in violation of the general

principle set forth in Yurt v. Colvin, 758 F.3d. 850 (7th Cir. 2014).

        In Yurt, the Court found that the ALJ’s hypothetical question was problematic because it

did not limit the claimant to low stress positions “or otherwise capture his moderate difficulties;”

it merely limited Plaintiff to unskilled tasks. Id.


                                                      7
       While the RFC limitations herein are somewhat better than those criticized in Yurt, this

court finds that it nevertheless fails to take into account Plaintiff’s myriad difficulties. Thus

remand is appropriate.

       Next, Plaintiff argues that the ALJ’s RFC did not account for her carpal tunnel syndrome,

upper extremity tendonitis, and bursitis. Specifically, Plaintiff appears to assert that the RFC

should have contained at least occasional handling and fingering limitations, and cites

medical evidence in support of her argument. Plaintiff also argues that the ALJ’s RFC did not

account for her occipital neuralgia and related headaches. Plaintiff asserts that the ALJ was

required to include additional limitations in the RFC such as the avoidance of headache triggers

(such as photophobia), and such as the frequency of the headache triggers as they affected “on

task” factors in the RFC.

       The determination of the claimant’s RFC is an administrative decision that is reserved for

the Commissioner. 20 C.F.R. §§ 404.1527(d)(2); 416.927(d)(2). The Commissioner argues that

the ALJ properly found that Plaintiff was capable of work at the light exertional level, and that

she was limited to occasional operation of foot controls on the right; limited to occasional

overhead reaching bilaterally; limited to occasional climbing of ramps and stairs; could not climb

ladders, ropes, or scaffolds; limited to occasional balancing, stooping, kneeling, crouching, and

crawling; limited to occasional operation of a motor vehicle; limited to performing simple,

routine, and repetitive tasks, but not at a production rate pace, such as assembly line work; limited

to simple, work-related decisions; limited to occasional interaction with supervisors and

coworkers; could not interact with the public; and, limited to occasional changes in a routine

work setting (Tr. 85). SSR 96-8p states that the RFC “assessment must first identify the


                                                  8
individual’s functional limitations or restrictions and assess his or her work-related abilities on a

function-by-function basis.” SSR 96-8p, 1996 WL 374184 at *1 (S.S.A. July 2, 1996).

       In assessing Plaintiff’s RFC, the ALJ first acknowledged that Plaintiff testified that she

experienced neck pain for several years related to a pinched nerve on the left side of her neck,

and she could lift up to a gallon of milk, but not repetitively due to grip problems (Tr. 85, 127-

132, 134-135). The ALJ noted that Plaintiff indicated that her neck pain started with a headache

and then she could not move her head, which happened twice per month (Tr. 85, 127- 132). The

ALJ stated that Plaintiff further testified that she had injections in the back of her neck, which

provided relief for roughly two to three weeks, and she also experienced stiffness and soreness in

her right knee with associated difficulties with bending her knee (Tr. 85, 127- 132, 137-138). The

ALJ also acknowledged that Plaintiff was obese, noting her body mass index (BMI) at 41.21,

consistent with morbid obesity (Tr. 86-87, 1131).

       The ALJ considered the medical evidence of record in this case regarding Plaintiff’s

carpal tunnel syndrome, upper extremity tendonitis, and bursitis, and the medical evidence

regarding Plaintiff’s occipital neuralgia and related headaches. The ALJ noted Plaintiff’s history

of ACL tear of the right knee - status post repair surgery, torticollis/cervical and lumbar spine

pain, tendonitis of the left shoulder, elbow, and wrist/bursitis of the left shoulder, occipital

neuralgia, morbid obesity, and headaches, but stated that despite her allegations, the medical

evidence was consistent with the assigned RFC (Tr. 86). The ALJ noted that Plaintiff was

diagnosed with carpal tunnel syndrome on the left; however, the ALJ found that it was not a

severe impairment because there was little evidence of treatment for this condition, or support for

any finding that it caused functional limitations. Id. As such, the ALJ found that the record did


                                                   9
not document that Plaintiff’s carpal tunnel syndrome more than minimally interfered with her

ability to engage in basic work-related functions. Id. Nevertheless, the ALJ noted that he

considered Plaintiff’s carpal tunnel syndrome when assessing her RFC (Tr. 86)

       Plaintiff argues that the ALJ failed to address Dr. Kidder’s opinion that Plaintiff could

only use her hands “occasionally,” and therefore, failed to include this limitation in the

hypothetical to the vocational expert. However, the ALJ did address Dr. Kidder’s opinion, and

gave it no controlling weight (Tr. 89). The ALJ noted that Dr. Kidder provided little supporting

evidence or explanation for his extreme limitations, and his limitations were inconsistent with the

medical record as a whole, such as Plaintiff’s generally benign diagnostic test results and clinical

findings, and her admittance to treating sources and at the hearing that her mostly conservative

treatment measures (such as pain medications) were somewhat effective (Tr. 89). . As noted

above, Plaintiff suffers from bursitis and tendonitis as well as carpal tunnel syndrome, and has

numbness in her left arm. Thus, the ALJ’s determination that Plaintiff can perform light work is

unsupported by the evidence, requiring remand.

       Regarding Plaintiff’s occipital neuralgia and related headaches, the ALJ noted that

Plaintiff presented to Parkview in December 2015 for an emergency room follow up visit

regarding occipital neuralgia (Tr. 86, 888). The ALJ stated that according to Plaintiff, she

received a steroid shot, a muscle relaxer, and pain medication for this condition at the emergency

room, but she was still unable to move her neck or head because the pain was so bad. Id.

However, the ALJ noted that upon physical examination, Plaintiff had normal range of motion in

her neck, with tenderness over the left occipital area to palpation, and normal neurological

findings (Tr. 86, 891).


                                                 10
         The ALJ noted that in April 2016, Plaintiff presented to Ms. Jolynn Wann at Parkview

for a follow up visit regarding constant left-sided pain in her neck and head (Tr. 86, 1118).

Plaintiff relayed that she had been recently given two Percocet pills in the emergency room, and

she threw up the pills. Id. The ALJ stated that Plaintiff indicated that her neck pain was a

recurrent problem, it occurred for the past year on an intermittent basis, it was present on the left

side, and she described it as a stabbing sensation. Id. Her associated symptoms included

headaches, and she admitted that her treatment measures, such as chiropractic care, provided mild

relief (Tr. 86, 1118). The ALJ noted that Plaintiff’s physical examination revealed decreased

range of motion in her cervical spine; she was able to flex slightly and rotate her neck; she

appeared to be well developed and well nourished; and, neurological findings were normal. Id.

The ALJ stated that based on these findings, Ms. Wann diagnosed Plaintiff with cervical spine

pain, muscle spasms of the neck, nausea, and non-intractable headache - unspecified type (Tr. 86,

1119).

         Plaintiff argues that the ALJ failed to confirm the existence or alleged severity of her

headaches. Plaintiff claims that the ALJ missed the fact that episodic headaches, and not constant

headaches, characterize occipital neuralgia, which means that citation of a normal exam does not

negate the condition. The record clearly shows that Plaintiff was diagnosed with occipital

neuralgia. A remand is required for an appropriate review of the evidence on this point and the

need for accommodating limitations in the RFC.

         Next, Plaintiff argues that the ALJ improperly weighed Dr. Boen’s medical opinion. The

RFC determination represents the most a claimant can do despite her limitations. See 20 C.F.R.

§§ 404.1545, 416.945. The RFC assessment is an administrative finding, not a medical opinion.


                                                  11
SSR 96-5p, 1996 WL 374183, at *5 (S.S.A.). The determination of an individual’s RFC need not

be based on a specific medical opinion because it is a determination reserved to the ALJ as

fact-finder for the Commissioner. 20 C.F.R. §§ 404.1527(d)(2), 416.927(d)(2); see also Schmidt

v. Astrue, 496 F.3d 833, 845 (7th Cir. 2007) (providing that an “ALJ is not required to rely

entirely on a particular physician’s opinion or choose between the opinions of any of the

claimant’s physicians” in making [his] RFC determination). Although the ALJ must give

consideration to the opinions of medical sources in evaluating whether a claimant is disabled, the

final responsibility for deciding a claimant’s specific work-related or RFC limitations is reserved

to the Agency. See 20 C.F.R. §§ 404.1527(e)(2), 416.927(e)(2); Diaz v. Chater, 55 F.3d 300, 306

n.2 (7th Cir. 1995).

       The ALJ gave “some to significant weight” to the psychological consultative examination

of Dr. Boen (Tr. 88, 642-645). Dr. Boen determined that Plaintiff could understand and remember

instructions on a job, she would be able to concentrate and stay on task, and she would have

trouble getting along with co-workers and supervisors. Id. The ALJ determined that Dr. Boen’s

opinions were generally vague and not stated in vocational terms (Tr. 88). Nevertheless, the ALJ

found that the opinions were generally consistent with the medical record as a whole, and Dr.

Boen did not provide any limitations beyond those already accounted for in the residual

functional capacity (Tr. 88). The ALJ noted that Dr. Boen was a mental health specialist who had

the advantage of personally evaluating the claimant before completing this assessment (Tr. 88).

       Plaintiff argues that the record showed that she has had situations happen at multiple

workplaces that interrupt her ability to work, including explosive incidents and panic attacks,

which led to jobs ending prematurely. Plaintiff also argues that Dr. Boen’s opinion aligned with


                                                12
the opinions of Plaintiff’s counselors, Lauren Laroe, Monica Japia, and Willa Stark, and

Plaintiff’s Global Assessment of Functioning (GAF) scores. However, the ALJ gave no

controlling weight to the treating source opinions/mental capacity evaluations completed by Ms.

Laroe, Ms. Japia, and Ms. Stark (Tr. 88, 722-729, 817, 818). The ALJ noted that Ms. Laroe

determined that Plaintiff had mostly moderate level limitations, such as in maintaining socially

acceptable behavior, and marked limitations in working a normal schedule and maintaining

regular attendance, with related difficulty sustaining a job due to distractibility and anxiety (Tr.

88, 722-729). Ms. Stark determined that Plaintiff had mostly moderate to mild mental limitations,

such as mild limits in carrying out simple instructions and moderate limits in understanding

detailed instructions (Tr. 88, 817). Finally, the ALJ noted that Ms. Japia assigned Plaintiff with

almost all marked level mental limitations such as in sustaining an ordinary routine without

special accommodations (Tr. 88, 818).

       The ALJ discounted these opinions, noting that Ms. Laroe, Ms. Japia, and Ms. Stark were

not psychologists or psychiatrists, and therefore not acceptable medical sources to opine on

Plaintiff’s mental functioning or abilities (Tr. 88). See 20 C.F.R. §§ 405.1527, 416.927.

Nevertheless, the ALJ found that Ms. Stark’s assigned mild to moderate mental limitations were

generally consistent with the medical record as a whole, and the psychological consultative

examination of Dr. Boen as described above (Tr. 88). However, the ALJ found that the

assessments of Ms. Laroe and Ms. Japia were generally inconsistent with the medical record as a

whole, including Plaintiff’s history of medical non-compliance and substance abuse that had

worsened her symptoms, her positive response to her psychiatric medications, and her ability to

function well in public places such as going to her daughter’s wedding, the zoo, and spending


                                                  13
time with her boyfriend (Tr. 88). In addition, the ALJ noted that Ms. Laroe’s conclusion that

Plaintiff could not sustain a job was an opinion reserved for the Commissioner, and was internally

inconsistent with her other moderate level mental health limitations (Tr. 89). An ALJ can reject a

treating source’s opinion if it is inconsistent with other substantial evidence. Hofslien v. Barnhart,

439 F.3d 375, 376 (7th Cir. 2006). Further, the final responsibility for deciding a claimant’s

specific work-related or RFC limitations is reserved to the Agency. See 20 C.F.R. §§

404.1527(e)(2), 416.927(e)(2); Diaz v. Chater, 55 F.3d 300, 306 n.2 (7th Cir. 1995). The

Commissioner argues that the ALJ properly assigned some weight to the opinions of Ms. Stark,

and little weight to the opinions of Ms. Laroe and Ms. Japia.

       Plaintiff argues that the ALJ erroneously weighed Dr. Boen’s opinion, citing Dr. Kidder’s

psychological treatment of Plaintiff, and asserting that his opinion that she would have trouble

with sustained work activity aligned with Dr. Boen’s. Dr. Kidder’s opinion focused primarily on

Plaintiff’s exertional limitations, but he concluded that Plaintiff could not perform sustained work

activity (Tr. 89, 715-717)The ALJ’s rejection of Dr. Boen’s opinion of these issues is confusing,

at best. As Plaintiff obviously has severe mental issues, the court will remand for a re-assessment

of Dr. Boen’s opinion.

       Lastly, Plaintiff argues that the ALJ improperly emphasized her activities of daily living

and over-emphasized her non-compliance with medication. As part of her RFC determination,

the ALJ found that Plaintiff’s medically determinable impairments could reasonably be expected

to cause her alleged symptoms, but her statements concerning the intensity, persistence, and

limiting effects of these symptoms were not entirely consistent with the medical and other

evidence in the record for the reasons explained in the decision (Tr. 88). “An ALJ is in the best


                                                 14
position to determine a witness’s truthfulness and forthrightness; thus, this Court will not

overturn an ALJ’s credibility determination unless it is ‘patently wrong.’” Skarbek v. Barnhart,

390 F.3d 500, 505 (7th Cir. 2004). The regulations and SSR 16-3p set forth the Agency’s policy

for evaluating a claimant’s symptoms. 20 C.F.R. §§ 404.1529(c), 416.929(c).

        The ALJ considered Plaintiff’s reported activities of daily living, along with a host of

factors, including Plaintiff’s statements to medical providers, her hearing testimony, and the

medical evidence of record. The ALJ opined that the nature and degree of pain and functional

limitations alleged by Plaintiff was not supported by medical and non-medical sources (Tr. 87).

The ALJ stated that Plaintiff’s diagnostic test results and physical examination findings had been

largely unremarkable, and noted that a physical examination performed in 2016 revealed that

Plaintiff had decreased range of motion in the cervical spine, she was able to flex slightly and

rotate her neck, she appeared to be well developed and well nourished, and neurological findings

were normal (Tr. 87, 1118). Moreover, the ALJ noted that Plaintiff engaged in a variety of

daily and public activities that indicated a greater level of functioning than alleged (Tr. 87).

For example, Plaintiff reported engaging in public activities such as going shopping by herself

and visiting the nail salon, going to the Fort Wayne Zoo, attending her daughter’s bridal shower

and a family reunion, attending her daughter’s rehearsal dinner and wedding, and being gone for

about one month with her boyfriend (Tr. 87, 662, 952, 958, 1245). The ALJ also noted that

although Plaintiff had a comfort dog at the hearing, he concluded that the dog was not medically

necessary in a workplace based on Plaintiff’s testimony that she did not take her dog with her

when she went out in public until recently, and due to a dispute with her landlord about the dog

(Tr. 88).


                                                  15
       Plaintiff argues that in evaluating her symptoms, the ALJ placed too much emphasis on

her daily activities in contravention on the principles set forth in Bjronson v. Astrue, 671 F.3d

640, 647 (7th Cir. 2012), and other cases which generally hold that a claimant’s ability to

perform daily activities, especially if they can be done only with significant limitations, does not

necessary translate into an ability to work full-time. Plaintiff points to her allegations of fatigue

after she completes household chores and that she requires assistance with shopping and “heavy”

cleaning.

       Plaintiff also argues that the ALJ apparently concluded that her symptoms would have

remained under control but for an unwillingness to take her medications as directed

(noncompliance). However, the ALJ did not emphasize that Plaintiff failed to take her

medication; rather, the ALJ highlighted that Plaintiff supplemented her prescribed medication

with marijuana. The ALJ noted that Plaintiff had a prolonged history of noncompliance with

medical recommendations, further eroding the consistency of her allegations (Tr. 87). For

example, the ALJ noted that Plaintiff testified that she used marijuana once to three times per

week, and although she decreased her use in the past six months to a year, she was nevertheless

noted as using substances during the times of inpatient psychiatric stays and periods of symptom

exacerbation (Tr. 87-88, 1316-1319, 1323-1347).

       As this case is being remanded on other issues, the court will also remand on the issues of

daily activities and medical noncompliance/substance abuse.




                                                  16
                                      Conclusion

     On the basis of the foregoing, the decision of the ALJ is hereby REMANDED FOR

FURTHER PROCEEDINGS CONSISTENT WITH THIS OPINION.



     Entered: May 30, 2019.


                                                   s/ William C. Lee
                                                   William C. Lee, Judge
                                                   United States District Court




                                         17
